SPEER, District Judge.
After hearing the arguments of counsel, and reading and considering the opinion filed in said cause by Hon. Max Isaac, Referee, and the -exceptions thereto, and the record in the cause, it is upon consideration adjudged and decreed that the findings of the referee in favor of granting the homestead are-in all respects in accordance With the law, and his conclusions and judgment are affirmed, and -his opinion is adopted as the opinion, conclusions, and judgment of the court.